Citation Nr: 0336752	
Decision Date: 12/31/03    Archive Date: 01/07/04

DOCKET NO.  03-03 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of head 
injury.

2.  Entitlement to service connection for encephalitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel




INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law and applies to all pending claims for VA 
benefits, and redefines the obligations of VA with respect to 
the duty to assist and includes an enhanced duty to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159 (2003).

VA must notify the veteran of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C.A. § 5103A (West 
2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA 
must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).

A preliminary review of the claims file shows that additional 
evidentiary development is necessary in order to comply with 
the provisions of the VCAA.  The veteran contends that his 
current disabilities may be related to his service-connected 
nasal fracture or otherwise to his period of active service.  
The veteran has identified medical treatment at the Menard 
Psychiatric Center in Menard, Illinois and Big Muddy River 
Correctional Center in Ina, Illinois.  The record contains no 
indication that these medical records have been requested or 
obtained by the RO.  The record also contains no VA medical 
examination or opinion in relation to the veteran's claims.

Accordingly, this matter is remanded for the following 
actions:

1.  The RO must comply with all 
provisions of the Veterans Claims 
Assistance Act of 2000.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In particular, the 
RO should notify the veteran of evidence 
and information necessary to substantiate 
his claims and inform him whether he or 
VA bears the burden of producing or 
obtaining that information or evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

2.  The RO should obtain all relevant 
medical records not previously associated 
with the claims file.  In particular, the 
RO should obtain the medical records from 
Menard Psychiatric Center and Big Muddy 
River Correctional Center.

3.  The RO should attempt to schedule the 
veteran for the appropriate VA specialty 
examination to ascertain the nature and 
etiology of his claimed residuals of head 
injury and encephalitis.  The examiner is 
requested to review all pertinent records 
associated with the claims file.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to report complaints and 
clinical findings in detail.  The 
examiner should opine whether it is at 
least as likely as not that any current 
residuals of head injury and encephalitis 
are related to the veteran's service-
connected nasal fracture or otherwise 
related to his period of active service.  
If a medical examination cannot be 
obtained due to the veteran's 
incarceration, the RO should provide the 
veteran's claims file to the appropriate 
medical specialist and an opinion should 
be rendered based upon the medical 
evidence of record.  All opinions should 
be supported by a complete medical 
rationale and should identify the 
relevant facts relied upon.  

4.  Then, the RO should readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted, the veteran 
and his representative should be 
furnished a Supplemental Statement of the 
Case.  That document should include 
notice of all relevant actions taken on 
the claims for benefits, a summary of the 
evidence pertinent to the issues on 
appeal, and the applicable law and 
regulations.  After the appropriate 
period of time in which to respond has 
been provided, the case should be 
returned to the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
Regional Office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



